MEMORANDUM **
After de novo review,1 we affirm the judgment of the district court. There is no evidence in the record based on which a reasonable jury could conclude that the reasons offered by Samuel Cheung for ter*881minating Joyce Wang’s employment were pretextual. The evidence is uncontradicted that Cheung terminated Wang on the basis of her inability to work appropriately with her colleagues.2
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. See Weiner v. San Diego County, 210 F.3d *8811025, 1028 (9th Cir.2000).


. See Nelson v. Pima Community College, 83 F.3d 1075, 1081 (9th Cir.1996); Wallis v. J.R. Simplot Co., 26 F.3d 885, 890 (9th Cir. 1994).